Name: Commission Regulation (EC) NoÃ 1204/2006 of 9 August 2006 amending Annex V to Council Regulation (EC) NoÃ 1899/2005 as regards the quantitative limits of certain steel products
 Type: Regulation
 Subject Matter: Europe;  international trade;  iron, steel and other metal industries
 Date Published: nan

 10.8.2006 EN Official Journal of the European Union L 219/5 COMMISSION REGULATION (EC) No 1204/2006 of 9 August 2006 amending Annex V to Council Regulation (EC) No 1899/2005 as regards the quantitative limits of certain steel products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1899/2005 of 27 June 2005 on administering certain restrictions on imports of certain steel products from the Russian Federation (1), and in particular Article 5 thereof, Whereas: (1) The European Community and the Russian Federation signed an agreement on trade in certain steel products on 3 November 2005 (2) (the Agreement). (2) Article 3(3) of the Agreement provides that unused quantities for a given year may be carried over to the following year up to a maximum of 7 % of the relevant quantitative limit set out in Annex II to the Agreement. (3) Pursuant to Article 3(4) of the Agreement transfers between product groups may be made up to 7 % of the quantitative limit of a given product group and transfers between product categories are permitted up to a maximum of 25 000 tonnes. (4) Russia has notified the Community of its intent to make use of the provisions in Article 3(3) and (4) within the time-limits set by the Agreement. It is appropriate to make the necessary adjustments to the quantitative limits for the year 2006 resulting from Russias request. (5) Regulation (EC) No 1899/2005 should be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 The quantitative limits for the year 2006 set out in Annex V to Regulation (EC) No 1899/2005 are replaced by those set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the 10th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 August 2006. For the Commission Peter MANDELSON Member of the Commission (1) OJ L 303, 22.11.2005, p. 1. (2) OJ L 303, 22.11.2005, p. 39. ANNEX QUANTITATIVE LIMITS FOR THE YEAR 2006 (tonnes) Products 2006 SA. Flat-rolled products SA1. Coils 995 554 SA2. Heavy plate 201 025 SA3. Other flat-rolled products 462 118 SA4. Alloyed products 103 015 SA5. Alloyed quarto plates 22 010 SA6. Alloyed cold-rolled and coated sheets 109 604 SB. Long products SB1. Beams 50 373 SB2. Wire rod 195 080 SB3. Other long products 289 151 Note: SA and SB are product categories. SA1 to SA6 and SB1 to SB3 are product groups.